Citation Nr: 0640187	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine with residuals and spinal stenosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

REMAND

In June 2004, the veteran submitted a VA Form 21-4138, in 
which he requested that VA obtain additional medical evidence 
from Dr. P., who had treated him over the last year at the VA 
Winston-Salem Outpatient Clinic.  The veteran stated that he 
believed that the doctor's diagnosis and opinion would be 
supportive of his claim.  Although VA has a duty to assist a 
claimant in obtaining evidence to substantiate his claim (see 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006)), 
nothing in the claims folder indicates that the RO requested 
those VA treatment records.  VA medical treatment records are 
deemed to be within the control of VA and should have been 
included in the record, as they may be determinative of the 
claim.  Therefore a remand is necessary for the purpose of 
obtaining such records. See Bell v. Derwinski, 2 Vet. App. 
492 (1992).

In addition, there is no evidence in the record that the 
veteran was notified of the evidence needed with respect to 
the disability rating criteria or the effective date for 
service connection for a spine disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

1.  Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Assist the appellant in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities (including the 
requested records from the VA 
Winston-Salem Outpatient Clinic from 
June 2003 to date), and any recent medical 
treatment records from private providers 
for whom the veteran supplies medical 
waivers.  Associate any evidence obtained 
with the claims folder.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



